DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed June 13, 2022, with respect to the rejection(s) of claims 14-18 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in light of the of the amendments to the claims filed December 31, 2021 in view of Lv et al. (US 2015/028829).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 14, 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Lv et al. (US 2015/0288029) in view of Liu (CN 204407415U). The English machine translation of Lin et al. is cited below.
Regarding Claim 14, Lv et al. teaches a lithium ion battery (Para. [0007]) comprising a positive electrode plate (i.e. cathode plate), a separator, an electrolyte and a negative electrode current collector substrate (i.e. anode plate) which is an aluminum foil (i.e. porous aluminum foil anode) (Para. [0013]), wherein the negative electrode current collector substrate comprises an electrolyte-reserved space and participates in the lithium extraction and deposit process during charging (Para. [0010]) (i.e. the porous aluminum foil is configured to be both a current collector and an active material in the anode).
Lv et al. does not explicitly teach the porous aluminum foil anode comprises a porous aluminum foil having a plurality of holes evenly arranged thereon, wherein a triangular region formed by connecting three centers of three adjacent holes defines a basic unit, in which a percentage of the holes is in a range of 10% to 79% and wherein a distance between an edge of the porous aluminum foil and an outermost hole is in a range of 0.1 mm to 10 mm. 
However, Lin et al. teaches a battery pole piece of aluminum foil (i.e. a porous aluminum foil anode comprising porous aluminum foil having a plurality of holes evenly arranged thereon) wherein a triangular region formed by connecting three centers of three adjacent holes defines a first basic unit which is an equilateral triangle (lines 34-35 and Figure 1), in which the diameter of the thorough hole is 0.1 to 2 mm and the distance between the through holes is 0.5 to 3 mm (lines 30-32), such that if the diameter of the through holes is 2 mm and the distance between the through holes is 1 mm, the area ratio of the through holes would be about 40% (i.e. inside the claimed range), as the through hole is circular (line 87) therefore, the area of each through hole in the basic unit would be about  0.524 mm2 and the total area of the basic unit (equilateral triangle) would be about 3.9 mm2. The area ratio of the through holes in a basic unit would be (0.524 mm2 * 3) / 3.9 mm2, or about 40%. Thus, at the very least, the area ratio of the holes is overlapping with the instant claimed range. Furthermore, the through holes appear to be near an edge such that the distance to the edge is less than a distance to another through hole (i.e. less than 3 mm) and would thus, at the very least, overlap with the claimed range to 0.1 mm to 10 mm (See Figure 1).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lv et al. to incorporate the teaching of the porous aluminum foil of Lin et al., as the structure of the porous aluminum foil of Lv et al. would improve adhesion of active material on the surface of the foil, improve reaction efficiency and improving the energy density of the battery (lines 49-52). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I). 
Regarding Claim 20, Lv et al. as modified by Lin et al. teaches all of the elements of the current invention in claim 14 as explained above.
Lin et al. further teaches through hole pore diameter is 0.1 to 2 mm (line 30) (inside the range of the instant claim) and the through hole is circular (line 87). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lv et al. to incorporate the teaching of the porous aluminum foil of Lin et al., as the structure of the porous aluminum foil of Lv et al. would improve adhesion of active material on the surface of the foil, improve reaction efficiency and improving the energy density of the battery (lines 49-52). 
Regarding Claim 22, Lv et al. as modified by Lin et al. teaches all of the elements of the current invention in claim 14 as explained above.
Lin et al. teaches a battery pole piece of aluminum foil (i.e. a porous aluminum foil anode comprising porous aluminum foil having a plurality of holes evenly arranged thereon) wherein a triangular region formed by connecting three centers of three adjacent holes defines a basic unit which is an equilateral triangle (lines 34-35 and Figure 1), in which the diameter of the thorough hole is 0.1 to 2 mm and the distance between the through holes is 0.5 to 3 mm (lines 30-32), such that if the diameter of the through holes is 2 mm and the distance between the through holes is 1 mm, the area ratio of the through holes would be about 40% (i.e. inside the claimed range).
The language of the instant claim “20-60% of the area of the basic unit of the porous aluminum foil is used for the current collector and 1-40% for the active material.” is a statement of intended use, as the area porous aluminum used for a current collector and anode active material is merely intended use for the porous aluminum foil, limiting the claim by how the porous aluminum foil functions within a cell (and not by its physical characteristics – i.e. the material itself).
Intended use recitations and other types of functional language cannot be entirely disregarded. However, in apparatus, article, and composition claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967);   In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963). 
Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  See also MPEP § 2114.
The manner of operating the device does not differentiate an apparatus claim from the prior art. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Furthermore, since Lin et al. teaches a porous aluminum foil with the same structure as claim 14 (i.e. the porous aluminum foil comprising a triangular region defining a basic unit wherein the percentage of the holes is in a range of 10% to 79%) the structure would be capable of performing the intended use as recited. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. See MPEP §2112.01.
Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over  Lv et al. (US 2015/0288029) in view of Liu (CN 204407415U) as applied to claim 14 above, and further in view of Dong (CN103165901A). The English machine translation of Dong is attached and is cited below. 
Regarding Claim 15, Lv et al. as modified by Lin et al. teaches all of the elements of the current invention in claim 14 as explained above.
Lin et al. further teaches the holes are equal in size (See Fig. 1, #2).
Lv et al. as modified by Lin et al. does not explicitly reach an isosceles triangular region formed by connecting three adjacent holes in two adjacent rows defining a basic unit and wherein percentages of the area of the holes in each basic unit are equal. 
However, Dong teaches an aluminum foil negative electrode for a lithium battery (lines 61-62) comprising through holes (Fig. 1, #12) wherein connecting three centers of three adjacent holes in two adjacent rows forms an isosceles triangular region, defining a basic unit wherein the percentages of the area of the holes in each basic unit are equal and the through holes are equal in size (See Fig. 1). 
The substitution of a through hole array arrangement forming an isosceles triangle as taught by Dong, for a through hole array arrangement forming an equilateral triangle of Lin et al. would achieve the predictable result of forming a through holes arrangement in an aluminum foil capable of accommodating more pole piece slurry (i.e. reaction surface area) per unit volume obtaining a larger capacity lithium battery (lines 172-178).  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to substitute a through hole array arrangement forming an isosceles triangle as taught by Dong, for a through hole array arrangement forming an equilateral triangle of  Lin et al., as the substitution would achieve the predictable result of  forming a through holes arrangement in an aluminum foil capable of accommodating more pole piece slurry (i.e. reaction surface area) per unit volume obtaining a larger capacity lithium battery (lines 172-178). The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
Regarding Claim 16, Lv et al. as modified by Lin et al. and Dong teaches all of the elements of the current invention in claim 15 as explained above.
Dong teaches the spacing between any two adjacent holes in a row is equal and wherein spacing between any two adjacent holes in a column is equal (see Fig. 1, #12). See the rejection to claim 15 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake; this reasoning is applicable to the specific example of Dong cited herein.
Regarding Claim 17, Lv et al. as modified by Lin et al. and Dong teaches all of the elements of the current invention in claim 16 as explained above.
Dong teaches the spacing between any two adjacent holes in a row is equal to spacing between any two adjacent holes in a column (see Fig. 1, #12). See the rejection to claim 15 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake; this reasoning is applicable to the specific example of Dong cited herein.
Regarding Claim 18, Lv et al. as modified by Lin et al. and Dong teaches all of the elements of the current invention in claim 16 as explained above.
Dong teaches the spacing between any two adjacent holes in a row is equal to spacing between any two adjacent rows (Fig. 1, #12). See the rejection to claim 15 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake; this reasoning is applicable to the specific example of Dong cited herein. 
Claims 21 is rejected under 35 U.S.C. 103 as being unpatentable over Lv et al. (US 2015/0288029) in view of Liu (CN 204407415U) as applied to claim 14 above, and further in view of Yokouchi et al.(US 2015/0287983).
Regarding Claim 21, Lv et al. as modified by Lin et al. teaches all of the elements of the current invention in claim 14 as explained above.
Lv et al. as modified by Lin et al. does not teach a carbon material layer on a surface of the porous aluminum foil.
Yokouchi et al. further teaches providing a carbonaceous material layer on the metal foil (i.e. aluminum foil) (Para. [0062]) with a thickness of at least 0.1 micrometers and 5 micrometers or less (Para. [0069], lines 31-36), inside the range of the instant claim.
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lv et al. as modified by Lin et al. to incorporate the teaching of the carbonaceous material layer on the aluminum foil, it would improve electrical conductivity and lower the internal resistance and impedance of the battery (Para. [0069]).
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMINDO CARVALHO JR. whose telephone number is (571)272-5292. The examiner can normally be reached Monday-Thursday 7:30a.m.-5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.C./Examiner, Art Unit 1729   

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729